Name: Commission Regulation (EC) No 2454/95 of 19 October 1995 opening the procedure for the allocation of export licences for cheeses to be exported in 1996 to the United States of America under the additional quota resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: America;  processed agricultural produce;  tariff policy;  international trade;  trade policy
 Date Published: nan

 No L 252/16 EN Official Journal of the European Communities 20 . 10 . 95 COMMISSION REGULATION (EC) No 2454/95 of 19 October 1995 opening the procedure for the allocation of export licences for cheeses to be exported in 1996 to the United States of America under the additional quota resulting from the GATT Agreements 1466/95 and the documents mentioned therein. Those details shall be presented in accordance with the model shown in Annex I. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products ('), as amended by Regulation (EC) No 2452/95 (2), and in particular Article 9a ( 1 ) thereof, Whereas Article 9a of Regulation (EC) No 1466/95 provides that export licences for cheeses exported to the United States of America as part of the additional quota under the Agreements concluded during the Uruguay Round of multilateral trade negotiations (hereinafter known as 'the Agreements') may be allocated according to a special procedure by which preferred importers in the United States may be designated ; whereas that procedure should be opened for exports during 1996 and the addi ­ tional rules relating to it should be determined ; whereas, given the time limit for notification of the preferred importers in the United States, the procedure should be opened without delay ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 3 Member States shall notify the Commission within five working days of the end of the period for lodging applica ­ tions of the applications lodged for each of the groups of products covered by the American quota indicated in Annex II . Notification shall comprise for each group :  a list of applicants,  the quantities applied for by each applicant broken down by code of the export refund nomenclature for milk products and by their description in accordance with the 'Harmonized Tariff Schedule of the United States of America (1995)',  the quantities of those products exported by the appli ­ cant during the previous three years,  the name and address of the importer designated by the applicant. All notifications, including 'nil' notifications, shall be made by telex or fax, on the working days stipulated, on the model form shown in Annex III . HAS ADOPTED THIS REGULATION : Article 1 Export licences for products falling within CN code 0406 to be exported in 1996 to the United States of America under the additional quota resulting from the Agreements as referred to in Annex II shall be issued in accordance with the provisions of Article 9a of Regulation (EC) No 1466/95. Article 4 The Commission shall, pursuant to Article 9a (3) of Regu ­ lation (EC) No 1466/95, determine the allocation of licences without delay and shall notify the Member States thereof by 15 November 1995 at the latest. Article 5 The information referred to in Article 3 shall be verified before the final licences are issued and by 31 December 1995 at the latest. Where it is found that incorrect information has been supplied by an operator to whom a provisional licence has been issued, the licence shall be cancelled and the security forfeited. Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 2 Applications for provisional licences shall be lodged with the competent authorities before 26 October 1995 . They shall not be admissible unless they contain all the details referred to in Article 9a (2) of Regulation (EC) No (') OJ No L 144, 28. 6. 1995, p. 22. (2) See page 12 of this Official Journal . 20 . 10 . 95 EN Official Journal of the European Communities No L 252/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1995. For the Commission Franz FISCHLER Member of the Commission A N N E X I Pr es en ta tio n of de ta ils re qu ire d un de r A rti cl e 9a (2 ) of R eg ul at io n (E C) N o 14 66 /9 5 Id en tif ic at io n of th e U ni te d St ate s of A m er ic a qu ot a A dd iti on al N ot e to 'H ar m on iz ed Ta rif f Sc he du le of th e U ni te d St ate s of A m er ic a' N um be r  ¡ gr ou p ap pl ie d fo r N am e : N am e/ ad dr es s of ap pl ic an t Ex po rt re fu nd N om en cl at ur e co de Q ua nt ity re qu es te d Ex po rts to th e U ni te d St at es of A m er ic a U S H ar m on iz ed T ar if f S ch ed ul e C od e N am e/ ad dr es s of de sig na te d im po rte r 19 92 19 93 19 94 Av er ag e I \ I I I T ot al I 19 92 _ 19 94 No L 252/ 18 I EN I Official Journal of the European Communities 20 . 10 . 95 20 . 10 . 95 EN Official Journal of the European Communities No L 252/19 ANNEX II Regulation (EC) No 1466/95  Article 9a Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonized Tariff Schedule of the United States of America Quantity available for 1996 Maximum quantity per application Note number Group Tonnes Tonnes 16 Not specifically provided for (NSPF) 600 240 17 Blue Mould 100 40 18 Cheddar 333,3 133,3 19 American type 33,3 13,3 20 Edam/Gouda 200 80 21 Italian type 233,3 93,3 22 Swiss Emmental other than with eye formation 100 40 25 Swiss Emmental with eye formation 233,3 93,3 A N N E X II I C om m un ic at io n by M em be r St at e un de r A rti cl e 3 of R eg ul at io n (E C ) N o 24 54 /9 5 Id en tif ica tio n of the Un ite d Sta tes of Am eri ca qu ota Ad dit ion al No te to 'H arm on ize d Ta rif f Sc he du le of the Un ite d Sta tes of Am eri ca ' Nu m be r  ¡ gr ou p ap pl ied fo r N am e : No L 252/20 | EN I Official Journal of the European Communities 20 . 10 . 95 N o N am e/ ad dr es s of ap pl ic an t Ex po rt re fu nd N om en cl at ur e co d e Q ua nt ity re qu es te d Ex po rts to th e U ni te d St at es of A m er ic a U S H ar m on iz ed T ar if f S ch ed ul e C od e N am e/ ad dr es s of de sig na te d im po rte r 19 92 19 93 19 94 A ve ra ge 1 T ot al I 19 92  19 94 2 \ I T ot al I 19 92  19 94 3 \ T ot al I